Title: Abigail Adams to Elizabeth Smith Shaw, 19 July 1786
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My dear sister
      London july 19th 1786
     
     Accept my thanks for your kind Letter of March 18th and for the pleasing favourable account you have given of your Nephews. May they ever continue to deserve the approbation of their Friends.
     From an Eye so disserning as my sisters, I did not suppose that the fault which too easily besets a Young Gentleman, would long lie conceald. He might have informd You that his Pappa was often correcting him for it, and his Mamma gently reminding that young Men should never be possitive.
     There are few persons upon a candid inquiry, who will not recollect and find that upon many occasions they have been faulty in this respect, yet must condemn it; in most instances, as a Breach of good Manners and politeness. Nor is a person let; his Learning be ever so extensive and his abilities ever so splendid; capable of rendering himself so usefull to Mankind: if at the same time, he discovers an overbearing and dogmatical disposition. The late Dr Johnson, Author of the Ramblers and compiler of the dictionary was a very striking proof of this assertion, and he plainly discovers his sentiments in an observation which he makes in his Lives of the Poets, “Whoever is apt to hope good from others is diligent to please them, but he who believes his powers strong enough to force their own Way, commonly tries only to please himself.” Pope has juster Ideas upon this Subject and discovers a Greater knowledge of Mankind, which will be best convey’d to you in his own words.
     
      “Tis not enough your counsel should be true
      Blunt Truths more Mischief than nice falshoods do
      
      Men must be taught as if you taught them not
      And things unknown, propos’d as things forgot
      Without good Breeding truth is disapprov’d
      That only makes superiour sense beloved.”
     
     Three of as Learned Men, as ever I had the honour of knowing, are three of the modestest Dr Priestly, Dr Price, and mr Jefferson, in neither of whom a self importance appears or a wish to force their sentiments and opinions upon Mankind. Whoever thinks too highly of himself will discover it, and just in proportion as he overvalues his abilities, will mankind endeavour to mortify and lessen them nor will they suffer him to take that as a right, which they claim the privelege of bestowing as a reward.
     I hope however that your Nephew will strive to correct this disposition, and that he will never want a kind Friend like his Aunt, to reason with him from regard and affection, which have the surest effect upon generous minds and I feel no small satisfaction when I say to you, that I do not know an other fault which he has. Perhaps I discover the blind Partiality of a Parent.
     Your Neice will write to you I presume under the signature of a Name once very familiar to you, and with it she has acquired a Man of Honour, Virtue and integrity for her Partner and companion. Sensible delicate and affectionate just the Character you would have chosen for your Neice, whose prospect (in this New connection), for happiness appear to be rationally founded. May Heaven Smile upon and bless their union is a petition in which I know you will join me. The only unpleasing Idea which attends it, is, that we must in all probability live in different states, perhaps in different Countries. But how small is this consideration, when compared with others? I gave her to him with all my Heart, he was worthy of her.
     I want to return Home, and bring them with me, we should all be happier in America. There we should find sentiments and opinions more agreeable to us, society and Friends which the European World knows not of. It is all lost in ceremony and Parade, in venality and corruption, in Gameing and debauchery, amongst those who stile themselves polite People, the fashonable World. I would not check the Benevolence of my Country Men, but I would have them grow more cautious where; and upon whom they bestow it. This Nation surely has no claim to be considerd as the most favourd. I wish a general Spirit of Liberality may prevail towards all Mankind. Let them be considerd as one Nation equally intitled to our regard as Breathren of the same universal Parent. Let Learning personal Merit and virtue create the only distinctions, and as we have taken the Lead of all other Nations with respect to Religious toleration, let us shew ourselves equally Liberal in all other respects. Than will our Nation be a Phenomenon indeed, and I am Sure the more we cultivate peace and good will to Man, the happier we shall be.
     Pray how does my Friend Mrs Allen? is the family like to increase? I do not wonder as I formerly used to, that persons who have no children substitute cats dogs and Birds in their stead.
     I design to write to mr Thaxter if I have time. I suppose I may congratulate him upon his Nuptials, or shall I say to him in the Words of Shakspear, “here is Benidict the Married Man.” I believe I ought to rally him a little, but all my Authorities are in America filed in the Letters he used to write me. I never believed his vows of celibacy of insensibility &c. Young people are fond of Boasting sometimes not considering how great they make the merrit of the conquerer: Good Dr Price told us last sunday that Marriage was a Natural state, an honorable State, and that no man could be so happy out of it, as he might be in it, that those who by lose connections unfitted themselves for that state, perverted the order of Nature and would suffer a punishment concequent upon it. He also pointed out those virtues and qualifications necessary to a happy union, and the Duties resulting from that union. The Dr has been giving us a number of discourses upon Relative duties. You may judge of our value for his Sermons when we go six miles every Sunday to hear him. He preaches only once a day.
     Captain Callihan will sail next week. My Letters must all be ready this, and I have more than a dozen to write yet; provided I fullfill all my engagements. Next Monday I go into the Country to spend a week with mr Hollis at his Country Seat. Mr and Mrs Smith accompany us. Remember me to mr Shaw I hope the Books reachd him. Be so good as to send one of the Phamplets to mr Allen with my compliments. Love to Billy and Betsys from your Ever affectionate Sister
     
      A A
     
    